Citation Nr: 0615499	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back injury, to 
include concentric disc protrusion and, if so, whether 
service connection is warranted for this condition.

2.  Entitlement to service connection for tendonitis of the 
right Achilles tendon.

3.  Entitlement to service connection for chronic soreness of 
the feet, to include multiple calluses.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied service connection for 
tendonitis, chronic soreness of both feet and residuals of a 
back injury. 

Regardless of the RO's decision to reopen the back condition 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The veteran testified before the undersigned at a November 
2005 hearing at the RO.  A transcript of the proceeding has 
been associated with the claims file.  

The issues of service connection of tendonitis, chronic 
soreness of both feet, to include multiple calluses, and 
residuals of a back injury to include concentric disc 
protrusion are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1985 rating decision denied 
service connection for residuals of a back injury, finding, 
in essence, that there was no evidence that the veteran had a 
current disability.

2.  Evidence received since the September 1985 decision 
includes VA treatment records that indicate the veteran 
suffers from chronic lower back pain and has concentric disc 
protrusion; such evidence relates to an unestablished fact 
(current disability) necessary to substantiate the claim, and 
when considered by itself or together with previous evidence 
of record, the new evidence raises a reasonable possibility 
of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for residuals of a back injury, to include 
concentric disc protrusion, may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the petition to reopen 
addressed on the merits below.  As the determination below 
represents a grant of the petition, a detailed discussion of 
the impact of the VCAA on this appeal is not necessary.  In 
view of the outcome, any deficiencies in such notice or 
assistance have not prejudiced the veteran.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds Mayfield v. Nicholson, No. 05-7157 
(U.S. Fed. Cir. April 5, 2006); Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

II. Petition to Reopen Claim for Residuals of a Back Injury

The veteran brought her initial claim for service connection 
for residuals of a back injury in March 1985.  In September 
1985, the RO denied service connection on the grounds, 
essentially, that the evidence did not show that the veteran 
currently had a disability related to her back.  An October 
1985 letter notified the veteran of the decision.  

A finally adjudicated claim includes one which has been 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of the disallowance without appeal.  38 C.F.R. 
§ 3.160(d).  One exception to the finality doctrine is where 
VA fails to notify a veteran of a decision; in such an 
instance, the claim remains pending.  Id.  At the veteran's 
November 2005 hearing before the Board, her representative 
argued that the veteran was not apprised of her appellate 
rights.  

There is a presumption of regularity that the Secretary 
properly discharged official duties by mailing a copy of a VA 
decision to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision is issued. See Woods v. Goober, 14 Vet. App. 214, 
220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to official 
duties of the RO).  The appellant may rebut that presumption 
by submitting "clear evidence to the effect that VA's regular 
mailing practices are not regular or that they were not 
followed. The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant." 
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address. See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The record indicates that the October 1985 letter was sent to 
the address provided by the veteran on her claim.  The letter 
included a summary of the veteran's appellate rights.  The 
letter was addressed to the veteran's residence at the time, 
and there is no indication that the letter was returned as 
undeliverable to the RO.  No change of address was filed with 
the RO during that period.  The Board finds that the 
presumption of regularity attaches and has not been rebutted.  
Therefore, the veteran was on notice of her appellate rights 
following the September 1985 decision.  The veteran did not 
file a Notice of Disagreement within one year of the 
September 1985 decision, and the decision of the RO is final.  
38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new evidence" as evidence not 
previously submitted to agency decision makers, and 
"material evidence" as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The previous denial was on the grounds that the veteran had 
no symptoms of a current disability.  Since that denial, the 
veteran has submitted VA treatment records from the Brooklyn 
and Manhattan Medical Centers.  These records contain, among 
other things, the report of a MRI scan done of the veteran in 
September 2003 performed by a private medical firm.  The MRI 
showed shallow concentric disc protrusion at the L4-L5 and 
L5-S1 levels.  At a VA examination in June 2004, another MRI 
was performed.  The report indicates that the veteran has a 
disc bulge at the L5-S1 level with a small annular tear.  

The evidence associated with the veteran's claims file 
subsequent to the September 1985 decision is new and 
material.  The "new" evidence was not previously of record, 
and is neither cumulative nor redundant of evidence in the 
file at the time of the September 1985 final denial.  The 
additional evidence offers evidence of a chronic back 
disease.  Therefore, the new evidence is material, in that it 
relates to the matter on appeal, and, assuming the 
credibility of this evidence, it provides a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).  Accordingly, the veteran's claim for entitlement 
to service connection for residuals of a back condition, to 
include concentric disc protrusion, is reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a back injury, to include concentric disc 
protrusion, is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

As discussed above, the VCAA places a burden on VA to assist 
in the development of a veteran's claim.  Included in VA's 
obligation is a duty to assist the veteran in acquiring 
medical records that would be relevant to her claim.  The 
veteran has named several sources of information that have 
yet to be tapped.  

At the November 2005 hearing before the undersigned, the 
veteran indicated that she had applied for disability 
benefits from the Social Security Administration (SSA).  The 
U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the 
circumstances presented here, the RO should request the 
veteran's SSA medical records.

Also at the hearing before the undersigned, the veteran 
identified several sources of private medical records 
relating to her claimed disabilities.  These included Dr. T 
of Hershey Medical Sports, Dr. C. of Empire Group, and the 
Fulton Podiatry Clinic.  While the veteran stated that she 
had provided information regarding these sources to the RO, a 
review of the claim file reveals no mention of them.  These 
records should also be requested.  The veteran also stated 
that her sister and her pedicurist were going to submit 
statements on her behalf.  These statements are not of 
record.  

The veteran's claim and the VA treatment records show that 
the veteran had service in the Army Reserves from 1985 to 
1988.  Medical records are kept as part of the standard 
procedure of Reserve duty.  No request for the veteran's 
Reserve service medical records has been sent.  The RO should 
request any relevant records from the National Personnel 
Records Center (NPRC) regarding the veteran's Reserve duty.

The veteran's service medical records show that she was in 
two automobile collisions during service.  The first was on 
May 20, 1983 and the veteran was seen in the emergency room 
of Hartford Memorial Hospital.  The second was on June 30, 
1984 and the veteran was seen in the emergency room of 
Fallston General Hospital.  The record contains a treatment 
record from Fallston General, but no record from Hartford 
Memorial is present.  

The veteran was seen within days of the 1983 accident at 
Edgewood Area U.S. Army Health Clinic.  A follow up visit to 
Edgewood indicates that x-rays were taken of the veteran.  
The RO should submit a request to the NPRC to search the 
Health Clinic's records for the veteran for the ninety days 
beginning with May 20, 1983.  

The Board notes that in the VA treatment records provided on 
appeal, there is a reference to Doshi Diagnostics which 
apparently performed an MRI on the veteran in 2003.  The 
original records of this MRI are not of record, and no 
request has been made to acquire them.  The RO should request 
any relevant records from this firm.

The VCAA also mandates that medical examinations be provided 
if necessary to help substantiate the claims.  No medical 
evidence of record directly addresses the issues of nexus 
between the veteran's inservice injuries and her present 
disabilities.  The Board notes that a post-service fall and 
radiating pain must be addressed when evaluating the back 
condition.  An examination should be provided to establish 
medical evidence on the issues.  

Furthermore, VA's notice obligations under the VCAA have not 
yet been met for this claim.  The appellant has not been 
asked to supply any relevant evidence in her possession as 
required by Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Also, the August 2003 letter is inadequate in that 
it failed to discuss what information or evidence is needed 
to support a claim for service connection. The RO should 
provide proper notice to the appellant prior to any 
readjudication of the claim.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development required by 
the VCAA is completed, in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing regulations; 
and any interpretative Court decisions.  
The veteran and her representative should 
have the opportunity to respond.

2.  In accordance with the requests made at 
the Travel Board hearing, please provide 
the veteran a copy of the hearing 
transcript.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.  Any attempts to 
obtain records should be documented in the 
claims folder.

4.  The RO should submit two requests to 
the NPRC.  The first should be for the 
veteran's service medical records from her 
Reserves service.  The second should be for 
any records of the veteran's treatment in 
the Edgewood Medical Clinic for the ninety 
day period beginning May 20, 1983.  Any 
attempts to obtain records should be 
documented in the claims folder.

5.  Obtain the veteran's treatment records 
from the VA New York Health Care System 
from November 2005 to the present.



6.  The RO should obtain the names and 
addresses of all private medical care 
providers, including Dr. T., Hershey 
Medical Sports, Dr. C. of Empire Group, 
Fulton Podiatry Clinic and Doshi 
Diagnostics, who treated the veteran.  In 
particular, the RO should attempt to 
acquire any existing records from the 
Hartford Memorial Hospital and the Fallston 
General Hospital from the 1983 and 1984 
crashes.  After securing the necessary 
release, the RO should obtain any treatment 
records they possess.  Any attempts to 
obtain records should be documented in the 
claims folder.

7.  After obtaining the records available 
from the SSA, the NPRC, VA, and the 
private medical care providers, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's tendonitis, foot 
and back conditions.  

The veteran's claims folder must be 
reviewed by the examiner.  The examiner 
should be asked to review and discuss all 
records of tendon, foot and back injuries 
and, thereafter, to provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's current 
tendon, foot and back disabilities are 
related to any aspect of her period of 
active service.  Particular note should be 
taken of the veteran's history of back 
injuries from her motor vehicle accidents 
in 1983 and 1984 and her work accident in 
2002.  Also, any relationship between the 
veteran's back disability and the 
complaints of pain radiating down the 
right lower extremity should be discussed.  
Any opinion provided should discuss the 
impact inservice injuries may have had on 
the veteran's current disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

8.  The RO should then readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and her representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
veteran until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


